
	
		I
		112th CONGRESS
		2d Session
		H. R. 6650
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2012
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 39, United States Code, to allow the
		  United States Postal Service to provide nonpostal services, and for other
		  purposes.
	
	
		1.Nonpostal
			 servicesSection 404 of title
			 39, United States Code, is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (7), by striking
			 and at the end;
				(B)in paragraph (8), by striking the period
			 and inserting ; and; and
				(C)by adding at the end the following:
					
						(9)to provide nonpostal services in accordance
				with subsection (e).
						;
				and
				(2)by amending
			 subsection (e) to read as follows:
				
					(e)(1)Notwithstanding any other provision of law,
				the Postal Service may provide nonpostal services. Any nonpostal service so
				provided shall be consistent with maintaining the integrity and reputation of
				the Postal Service.
						(2)The Postal Service may not, for purposes of
				providing nonpostal services under this section, enter into a contract or other
				agreement with any corporation which is not incorporated in the United States.
						(3)Not later than January 31 of each year, the
				Postmaster General shall submit to the Committee on Oversight and Government
				Reform of the House of Representatives and the Committee on Homeland Security
				and Governmental Affairs of the Senate a report which—
							(A)shall describe the nonpostal services
				provided by the Postal Service under this section during the preceding year;
				and
							(B)shall include an analysis of the costs
				associated with, and the revenues generated by, each nonpostal service
				(described in subparagraph (A)) during the preceding year.
							(4)For purposes of this subsection, the
				term United States includes the territories, possessions, and
				commonwealths of the United States.
						.
			
